United States Securities and Exchange Commission WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 14, 2010 INTERNATIONAL GAME TECHNOLOGY (Exact name of registrant as specified in charter) Nevada 001-10684 88-0173041 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9295 Prototype Drive, Reno, Nevada 89521 (Address of principal executive offices) (775) 448-7777 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (c)Effective Monday, June 14, 2010, Eric Tom, the Company’s Chief Operating Officer, was granted options to purchase 26,613 shares of the Company’s common stock at a price of $19.23 per share, and 10,724 restricted stock awards, each of which will vest over a period of four years pursuant to the Company’s 2002 Stock Incentive Plan (as amended June 4, 2009).These awards were granted in connection with Mr. Tom’s appointment as Chief Operating Officer, which was also effective June 14, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNATIONAL GAME TECHNOLOGY Date: June 18, 2010 By: /s/ J. Kenneth Creighton J. Kenneth Creighton VP Corporate Law and Asst Secretary 3
